Citation Nr: 0204380	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  99-13 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability evaluation for 
bilateral pes planus with a history of weak feet, currently 
evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel

INTRODUCTION

The veteran had active service from November 1944 to August 
1946.  In October 1996, the Montgomery, Alabama, Regional 
Office (RO) denied service connection for a right leg 
disorder and a left leg disorder.  This matter came before 
the Board of Veterans' Appeals (Board) on appeal from a 
December 1997 RO decision which denied an increased 
disability evaluation for the veteran's service-connected 
bilateral weak feet.  In April 1999, the Board determined 
that the veteran had withdrawn his claims of entitlement to 
service connection for a right leg disorder and a left leg 
disorder; dismissed his appeal; determined that he had 
submitted a notice of disagreement with the denial of an 
increased evaluation for his bilateral foot disorder; and 
remanded that issue to the RO for additional action.  

In October 1999, the veteran was afforded a hearing before a 
Department of Veterans Affairs (VA) hearing officer.  In July 
2000, the RO, in pertinent part, recharacterized the 
veteran's bilateral foot disorder as bilateral pes planus 
with a history of weak feet and assigned a 30 percent 
evaluation for that disability.  In January 2001, the veteran 
was afforded a hearing before the undersigned Member of the 
Board sitting at the RO.  In February 2001, the veteran 
submitted a motion for an additional hearing before the 
Board.  In May 2001, the Board denied the veteran's motion 
and remanded the veteran's claim to the RO for additional 
development of the record.  The veteran has been represented 
throughout this appeal by Alabama Department of Veterans 
Affairs.  

The veteran may have submitted informal claims of entitlement 
to service connection for a back disorder and a bilateral 
knee disorder; increased evaluations for his 
service-connected right ankle degenerative joint disease and 
left ankle degenerative joint disease; and a total rating for 
compensation purposes based on individual unemployability.  
It appears that the RO has not had an opportunity to act upon 
the claims.  Therefore, the issues are referred to the RO for 
action as may be appropriate.  Black v. Brown, 10 Vet. App. 
279 (1997).  


FINDING OF FACT

The veteran's bilateral pes planus with a history of weak 
feet alone has been shown to be manifested by no more than 
severe bilateral pes planus with marked deformity.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 30 percent for 
the veteran's bilateral pes planus with a history of weak 
feet have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5276 (2001).  


REASONS AND BASES FOR FINDING AND CONCLUSION

In reviewing the issue of an increased evaluation for the 
veteran's bilateral pes planus, the Board observes that the 
VA has secured or attempted to secure all relevant VA and 
private medical records to the extent possible.  There 
remains no issue as to the substantial completeness of the 
veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 66 Fed. Reg. 45, 620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R §§ 3.102, 3.159, 3.326(a)).  
The veteran has been advised by the statement of the case and 
the supplemental statements of the case of the evidence that 
would be necessary for him to substantiate his claim.  The 
veteran has been afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The veteran was afforded hearings before both a VA 
hearing officer and the undersigned Member of the Board.  The 
hearing transcripts are of record.  Any duty imposed on the 
VA, including the duty to assist and to provide notification, 
has been met.  



I.  Historical Review

The report of the veteran's August 1946 physical examination 
for service separation notes that he was diagnosed with 
symptomatic third degree pes planus.  The report of a 
September 1946 VA examination for compensation purposes 
states that the veteran complained of chronic bilateral foot 
pain, weak ankles, and recurrent ankle sprains.  The veteran 
was diagnosed with moderately symptomatic bilateral weak 
feet.  In October 1946, the RO established service connection 
for bilateral weak feet and assigned a 10 percent evaluation 
for that disability.  

The report of an August 1999 VA examination for compensation 
purposes relates that the veteran exhibited bilateral Grade 
III pes planus and bilateral ankle degenerative joint 
disease.  In July 2000, the RO recharacterized the veteran's 
bilateral foot disorder as bilateral pes planus with a 
history of week feet; assigned a 30 percent evaluation for 
that disability; established service connection for right 
ankle degenerative joint disease and left ankle degenerative 
joint disease; and assigned 10 percent evaluations for those 
disabilities.  


II.  Increased Evaluation

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (2001).  A 30 percent 
disability evaluation is warranted for severe bilateral 
flatfoot (pes planus) manifested by marked deformity; 
accentuated pain on manipulation and use of the feet; 
indications of swelling on use of the feet; and 
characteristic callosities.  A 50 percent evaluation requires 
for pronounced bilateral pes planus manifested by marked 
pronation; extreme tenderness of the plantar surfaces of the 
feet; and marked inward displacement and severe spasm of the 
tendo achillis on manipulation which is not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, 
Diagnostic Code 5276 (2001).  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part, which 
becomes painful on use, must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2001).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (2001), which requires the VA to regard as 
"seriously disabled" any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  

A February 1997 written statement from Alfred B. Chance, 
M.D., conveys that he had treated the veteran since May 1994.  
Dr. Chance stated that the veteran's "leg problem is due to 
peripheral neuropathy with bilateral foot drop."  

At an August 1997 VA examination for compensation purposes, 
the veteran complained of progressive bilateral foot pain 
associated with weight-bearing which prevented him from 
walking and standing for more than short periods.  He 
reported that he used bilateral lower extremity braces and a 
cane to walk.  The veteran's history of peripheral neuropathy 
with progressive bilateral lower extremity weakness was 
noted.  The examiner observed that the veteran had a 
steppage-type gait.  On examination, the veteran exhibited 
marked bilateral pes planus; increased pronation of the feet; 
navicular prominences of both feet when in a standing 
position; significant bilateral foot dorsiflexion weakness; 
and no plantar tenderness, tenderness on manipulation, or 
Achilles spasm.  The veteran was diagnosed with symptomatic 
bilateral Grade III pes planus; chronic bilateral lateral 
ankle instability; and bilateral lower extremity peripheral 
neuropathy.  The VA physician commented that there was no 
etiological relationship between the veteran's flat feet and 
his eventual development of bilateral lower extremity 
peripheral neuropathy.  

At a September 1997 VA examination for compensation purposes, 
the veteran was diagnosed with sensory motor-type peripheral 
neuropathy of unknown etiology.  The VA examiner commented 
that the veteran's peripheral neuropathy was productive of 
significant bilateral leg and foot impairment which prevented 
him from walking without the use of a cane and lower 
extremity braces.  

A November 1997 VA treatment record indicates that the 
veteran complained of a burning sensation in the feet of one 
year's duration and bilateral foot pain.  A diagnostic 
impression of neuropathy was advanced.  A December 1997 VA 
treatment record states that the veteran complained of weak 
and swollen feet and poor arch support.  An impression of 
flat feet was advanced.  VA clinical documentation dated in 
April 1998 relates that the veteran was observed to have 
bilateral lower extremity weakness and to wear a left foot 
brace.  An impression of peripheral neuropathy was advanced.  
The veteran was subsequently give orthotics which were found 
to have corrected his pes planus and B-12 neuropathy-related 
gait deformities.  

At a September 1998 VA examination for compensation purposes, 
the veteran complained of chronic bilateral foot pain and a 
chronic bilateral foot burning sensation.  The veteran 
presented a history of peripheral neuropathy.  The VA 
examiner observed that the veteran exhibited a steppage-type 
gait secondary to his bilateral drop foot deformities.  On 
examination, the veteran exhibited bilateral Grade III pes 
planus with medial prominence of the navicular bones; 
significant bilateral pronation of the feet; marked 
generalized foot and ankle flexor and extensor weakness; no 
tenderness of the plantar aspects of the feet; and no 
callosity formation or evidence of Achilles tendon spasm or 
displacement.  Impressions of bilateral Grade III pes planus 
and peripheral neuropathy were advanced.  The VA examiner 
commented that the veteran had significant weakness of the 
flexors and extensors of the feet secondary to his peripheral 
neuropathy.  

A January 1999 physical evaluation from Randell Baum, D.P.M., 
reports that the veteran complained of progressive bilateral 
lower extremity weakness.  He stated that he used braces and 
a cane for ambulation.  Dr. Baum observed that the veteran 
exhibited severe bilateral pes planus with complete medial 
breakdown; diminished bilateral lower extremity flexor and 
extensor capacity; and ataxic ambulation with drop foot 
deformity.  In a February 1999 written statement, the veteran 
conveyed that his feet were much worse.  

At an August 1999 VA examination for compensation purposes, 
the veteran complained of bilateral foot pain associated with 
weight-bearing and the ability to walk for only very short 
periods.  He was reported to use a cane and a wheelchair.  On 
examination, the veteran exhibited a steppage-type gait 
pattern secondary to drop foot deformities; bilateral Grade 
III pes planus, bilateral navicular prominences; marked 
bilateral foot and ankle flexor and extensor weakness; 
tenderness on palpation of the plantar aspects of the feet, 
left hallux valgus; and no pain on manipulation of the feet 
or Achilles tendon spasm or displacement.  The orthopedic 
examiner advanced impressions of "bilateral weak feet with 
Grade III pes planus;" left hallux valgus; peripheral 
neuropathy; and bilateral ankle degenerative joint disease.  
The VA neurological examiner advanced an impression of 
peripheral neuropathy of unknown etiology.  

In his September 1999 Appeal to the Board (VA Form 9), the 
veteran advanced that his bilateral foot disorder was 
increasing in severity.  At the October 1999 hearing on 
appeal, the veteran testified that he experienced significant 
bilateral foot and lower extremity impairment.  At the 
January 2001 hearing before the undersigned Member of the 
Board, the veteran testified that he could not stand due to 
his feet.  

Clinical documentation dated in August 2001 from A. H. 
Kasmia, M.D., indicates that the veteran complained of 
bilateral lower extremity numbness, weakness, and gait 
disturbance.  He presented a history of foot drop and gait 
imbalance.  An impression of "chronic sensory motor 
polyneuropathy most likely hereditary such as Charcot-Marie 
Tooth" was advanced.  An August 2001 written statement from 
John A. Rodriguez-Feo, M.D., conveys that the veteran was 
"disabled for several reasons including his feet."  

In an August 2001 written statement, the veteran advanced 
that he experienced bilateral foot pain, burning, swelling, 
numbness, and discoloration.  He reported that he could not 
walk or stand without using a cane, braces, a wheelchair, or 
walls for support.  

At an August 2001 VA examination for compensation purposes, 
the veteran was noted to have a history of bilateral pes 
planus with a history of weak feet and peripheral neuropathy 
with bilateral foot drop.  The veteran was observed to have a 
steppage-pattern gait secondary to his bilateral drop foot 
deformities and to walk with the aid of two crutches and 
bilateral short leg braces.  On examination, the veteran 
exhibited pronated feet with Grade III pes planus; some 
bilateral navicular prominence; left hallux valgus; a 
generalized loss of sensation over the feet; and no plantar 
tenderness to palpation, pain on manipulation of the feet, or 
plantar callous formation.  Impressions of bilateral weak 
feet with Grade III pes planus; a left hallux valgus 
deformity; and peripheral neuropathy were advanced.  The 
physician commented that the veteran had significant loss of 
lower extremity sensation and associated functional 
limitations.  

An April 2002 written statement from Thomas F. Sapp, M.D., 
states that the veteran was diagnosed with a number of 
significant nonservice-connected disorders including severe 
lumbosacral spine, left elbow, and left knee degenerative 
arthritis and a permanent neuromuscular disease involving the 
lower extremities.  The veteran was noted to be "barely able 
to get around and can barely walk."  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and statements on appeal.  
The veteran's bilateral pes planus has been shown to be Grade 
III in severity and to be manifested by pronated feet and 
prominent navicular bones.  The veteran was repeatedly found 
to exhibit no callous formation; tenderness on manipulation 
or palpation of the feet; or tendo achillis displacement or 
spasm.  In addition to his service-connected bilateral pes 
planus, the veteran has been diagnosed with bilateral lower 
extremity peripheral neuropathy of unknown etiology with 
associated bilateral drop foot and a steppage-gait which 
severely affected his gait and ability to ambulate without 
assistance.  The veteran's peripheral neuropathy has been 
determined to be unrelated to his service-connected foot and 
ankle disorders.  VA examiners have opined that the veteran 
did not exhibit tenderness or pain on manipulation or 
palpation of the feet due to the severe bilateral lower 
extremity sensory impairment associated with his 
nonservice-connected peripheral neuropathy.  

The veteran advances on appeal that his bilateral pes planus 
is manifested by severe lower extremity impairment including 
impaired ambulation and the need for the use of bilateral 
braces and canes.  The Board notes that the record is devoid 
of clinical findings supporting the veteran's assertions.  
Indeed, the veteran's severe lower extremity disability 
including bilateral foot drop has been repeatedly and 
essentially exclusively attributed to his 
nonservice-connected peripheral neuropathy.  As the record 
does not establish that the veteran's bilateral pes planus is 
manifested by marked pronation; extreme tenderness of the 
plantar surfaces of the feet; and/or marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, the Board concludes that the current 30 percent 
evaluation adequately reflects the veteran's current pes 
planus-related disability picture.  38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2001).  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his bilateral foot disability to the 
VA Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001).  
That regulation provides that to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Undersecretary for Benefits or the Director, VA 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2001) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).  


ORDER

An increased evaluation for the veteran's bilateral pes 
planus with a history of weak feet is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

